Citation Nr: 0003725	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  92-54 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for irritation of the joints and 
aggravation of arthritis of the back caused by treatment 
rendered at a Department of Veterans Affairs facility in July 
1985.  

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for an allergic reaction caused by 
treatment rendered at a Department of Veterans Affairs 
facility in July 1985.  

3.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals of infection caused by 
treatment rendered at a Department of Veterans Affairs 
facility in July 1985.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to May 
1953.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

Initially, this claim included a claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for epididymitis.  In June 1995, the RO granted 
benefits for epididymitis, and a noncompensable evaluation 
was assigned.  The issues that are listed on the first page 
of this decision remain on appeal.  

In August 1997, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  On the issue concerning a low back disability, all 
relevant evidence necessary for an equitable resolution of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran suffered no additional disability to his low 
back as a result of treatment performed by VA in July 1985.  

3.  The claims of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for an allergic reaction 
and for residuals of an infection caused by treatment 
rendered at a VA facility in July 1985 are not plausible.  


CONCLUSIONS OF LAW

1.  The requirements for compensation for a low back 
disability as the result of examination or medical or 
surgical treatment by the VA, under the provisions of 38 
U.S.C. § 1151, have not been met. 38 U.S.C.A. §§ 1151, 5107 
(West 1991); 38 C.F.R. § 3.358 (1999).

2.  The claims of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for an allergic reaction 
and for residuals of an infection caused by treatment 
rendered at a VA facility in July 1985 are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in November 1991, The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") invalidated 38 C.F.R. § 
3.358(c)(3) (1991), part of the regulation applicable to 
cases involving claims under 38 U.S.C.A. § 1151.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  The Court's decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Gardner v. Brown, 5 F. 3rd 1456 (Fed. Cir. 
1993)) and then by the United States Supreme Court (Brown v. 
Gardner, 115 S.Ct. 552 (1994)).

Thereafter the Secretary of the VA sought an opinion from the 
Attorney General of the United States as to the full extent 
to which benefits were authorized under the decision of the 
United States Supreme Court.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulation to the decision of the United States Supreme 
Court.  

Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997. VAOPGCPREC 40-97 (Dec. 31, 1997). 
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether he has 
suffered additional disability as a consequence of the 
treatment in question.

When any veteran suffers an injury or aggravation of an 
injury as the result of hospitalization, medical, or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service-connected. 38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury. Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized. 38 C.F.R. § 3.358(b).

In determining whether any additional disability resulted 
from VA hospitalization or treatment, the following 
considerations will govern:

(1) It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith. The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment. 
38 C.F.R. § 3.358(c)(1) and (2).

(2) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 38 
C.F.R. § 3.358(c)(3).

Where disease, injury, or the aggravation of an existing 
disease or injury occurs as the result of VA medical or 
surgical treatment, or hospitalization, and not as a result 
of the veteran's own willful misconduct, disability 
compensation will be awarded for such disease, injury, or 
aggravation as if such condition were service connected. 38 
C.F.R. § 3.800.

The veteran seeks compensation benefits pursuant to 28 
U.S.C.A. § 1151 for residuals of infection, irritation of the 
joints and aggravation of arthritis of the back, and an 
allergic reaction due to treatment rendered at a VA facility 
in June 1985.  He argues that his arthritis worsened after 
the June 1985 treatment, and that he developed the following 
difficulties due to the infection which developed;  a hernia 
due to the pain and swelling of the infection; low back pain 
associated with bowel movements, pain in the testicles; 
reduction in size of the left testicle; partial erections; 
and testicular pain on ejaculation.  He also states that he 
developed allergies to various medications to which he was 
not previously allergic.  

The veteran was hospitalized at a VA facility in June 1982.  
The finding included osteoarthritis of multiple joints.  The 
record shows that the veteran was examined by VA in April 
1985.  Examination showed moderately severe paravertebral 
lumbosacral muscle spasm with forward flexion was described 
as reaching his fingers to 7 inches from the floor and 
lateral and posterior flexion was noted to be normal.  X-rays 
showed narrowing of the disk at the lumbosacral interspace.  
Blood was found in the veteran's urine, and he was therefore 
scheduled for a cystoscopy and a transrectal needle biopsy of 
the prostate, which was performed in July 1985.  The 
procedure was negative except for prostatitis with caliculi.  
It was recommended that Keflex be prescribed for seven days, 
and the veteran was to be rechecked in 6 weeks and if a 
repeat UA was positive, he was to be treated with a 
suppressant antibiotic such as Bactrim.   

On August 15, 1985, the veteran was hospitalized at a VA 
facility.  By way of history, he reported that on July 31, 
1985, he had chills and fever and blood in his urine for 
several days and periodically thereafter.  He stated that on 
August 11, 1985, he had more chills and fever and swelling 
and pain in the left scrotal contents.  He reported 
increasing symptoms.  Examination showed edema and erythema 
of the penile and pubic skin as well as the left scrotal 
skin.  Medication was given and improvement was shown.  He 
was discharged on August 27, 1985 with a finding of acute 
epididymitis, and given a prescription for Bactrim.  In 
September 1985, it was noted that he was voiding well, being 
treated with Bactrim and had no complaints other than mild 
testicular discomfort that was improving dramatically. There 
was left testicle tenderness, and the finding was, epididymal 
orchitis, much improved.  

The veteran was examined by VA in December 1985.  By way of 
history, he reported that he had had chronic low back pain 
the past 3 to 4 years, aggravated by standing or walking more 
than a city block.  It was noted that he could flex to 
reaching just beyond the knees.  Degenerative lumbosacral 
disc disease per X-ray was the finding.  Outpatient records 
dated that same month show the veteran was voiding well, 
having no frequency or urgency.  It was noted that his 
discomfort was resolving slowly.  In February 1986, the 
veteran was seen in the VA urology clinic after complaining 
of pain in his groin, tender testicles and difficulty 
voiding.  The examiner found, epididymitis, by history; no 
evidence of swelling or erythema at this time; a long list of 
allergies, including Septra, Bactrim, Clinoril, Penicillin 
and Erythromycin.  VA outpatient records show that in 
February 1986, he complained of hives and tongue swelling 
after taking erythromycin and also complained of right 
inguinal pain.  April 1986, the veteran reported that he was 
much better, having no groin pain and having some back pain.  
The finding was, epididymitis, basically resolved; having 
lower back pain.  

On examination by the medical service in October 1989, the 
veteran stated that his back symptoms intensified after his 
1985 hospitalization.  He reported being disabled secondary 
to back pain for approximately 4 years.  The examiner 
diagnosed degenerative arthritis of the lumbosacral spine 
without evidence of radiculopathy; and no evidence of 
recurrent or persistent epididymitis or any urinary tract 
infection.  The examiner opined that there was no apparent 
relationship between the epididymitis of over four years 
prior and the change in the symptoms of degenerative 
arthritis of the back.  

In January 1990 on VA examination, it was reported that in 
August 1985 the veteran had epididymitis and that there was 
no documentation of bacteremia, septicemia or any 
disseminated or local spread of the infection to involve any 
bony or articular space.  In January 1990, the veteran 
underwent a VA urology consultation, and gave a history of 
back pain which worsened after he underwent a cystoscopy in 
1985.  The diagnostic impression included a statement by the 
physician as follows: "...but whether the cystoscopy itself 
caused irritation of the back pain or worsening of the joint 
pain can't really say.  It would be unusual unless he had a 
septic episode that was persistent.  As far as whether 
infection is still present don't know without the UA and C&S 
and again not sure whether it affected the arthritis of the 
back.  Timewise it is certainly related, but clinically it 
would be unusual."  

In June 1995, a VA physician offered a medical memorandum in 
which the medical background was noted, and the examiner 
stated that the cystoscopic procedure on July 31, 1985 was 
likely an unforeseen and unintended cause of the veteran's 
subsequent epididymitis.  It was noted that subsequent 
examinations did not show any permanent disability related to 
the epididymitis.  The physician cited medical text which 
stated that catheters and instrumentation were causes of 
epididymitis.  The examiner opined that there was no chronic 
condition resulting from the cystoscopy in July 1985.  

The veteran was examined by VA in December 1997.  On 
genitourinary examination, it was noted that a urinalysis 
showed no blood in the urine, no packed cells and no 
bacteria.  His back showed no deformity, tenderness or muscle 
atrophy and there was free range of motion.  The left testis 
was noted to be slightly atrophic.  X-rays of the spine 
showed degenerative changes.  The pertinent assessment was: 
status post acute epididymitis; history of prostatic 
hypertrophy; history of hematuria; degenerative joint disease 
of the lumbar spine; right inguinal hernia, reducible; and 
atrophy of the left testis.  The examiner opined that the 
veteran's low back pain was due to the degenerative joint 
disease of the lumbar spine and not due to medical treatment 
afforded the veteran by VA.  It was stated that his low back 
pain was not the result of the particular treatment.  

The veteran was examined on a fee basis by Debra A. Mowry, D. 
O. in December 1997.  It was noted that he was allergic to 
Penicillin, Septra, Doxycycline, Erythromycin, Clinoril, and 
Kaopectate.  Flexion of the lumbar spine was to 94 degrees 
and there was no pain on palpation.  The impression was, 
degenerative joint disease of the lumbosacral spine.  It was 
opined that the veteran had a history of epididymitis, which 
had resolved.  It was stated that the arthritis noted was not 
due to VA care but rather due to aging.  

On examination in December 1997 by Earl K. Larson, M. D., it 
was noted that the veteran reported voiding with a good full 
stream and no dysuria, burning or difficulty voiding.  It was 
noted that he had no urinary tract infections.  The findings 
were, benign prostatic hypertrophy, mild; history of 
microscopic hematuria; episode of GU sepsis, secondary to 
needle biopsy of the prostate, resolved; sexual dysfunction.  

In September 1999, the RO granted service connection under 38 
U.S.C.A. § 1151 for genitourinary sepsis, resolved, sequela 
bilateral atrophied testicles and sexual dysfunction.  The RO 
also increased the veteran's evaluation for epididymitis, 
which had been recently service connected under 38 U.S.C.A. 
§ 1151, to 10 percent disabling.  

A.  A Low Back Disability

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a). 
The Board is satisfied that all relevant facts have been 
properly developed. No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

In this veteran's case, the evidence does not demonstrate 
that the veteran's claimed additional low back disability is 
the result of VA hospitalization or medical or surgical 
treatment.  While a VA physician has opined that the July 
1985 treatment may have caused irritation of the back pain, 
this opinion is speculative.  The Board notes that the Court 
has held that medical opinions which are speculative, general 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  In addition, two examiners have stated that 
the veteran's degenerative joint disease was not due to 
medical treatment by VA.  These examiners had examined the 
veteran, reviewed the claims file and supported their 
findings with rationale.  The Board finds that these opinions 
are highly probative since they are based on a thorough 
review of the record and offer a clearly reasoned medical 
opinion with supporting rationale.  While the veteran has 
offered his opinion, the veteran is not competent to offer 
evidence that requires medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board has considered the 
veteran's statements regarding symptomatology he has 
experienced as evidence, and has considered his assertions 
regarding what the evidence of record proves as argument in 
support of his claim. While a veteran or lay witness may 
testify regarding any symptomatology experienced at any time, 
it is the province of health care professionals to enter 
conclusions which require medical opinions.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95.  The 
veteran's statements do not constitute competent medical 
evidence because there is no indication that he has the 
medical training, 

expertise, or diagnostic ability to state that additional 
disability resulted from VA hospitalization or medical or 
surgical treatment, including that VA breached a standard of 
care which proximately resulted in additional disability.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995). After carefully 
reviewing the above opinions, and all of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against granting compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
the result of examination or medical or surgical treatment by 
VA.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  


B.  Allergic Reaction and Residuals of Infection

While the veteran is not required to show fault or negligence 
in medical treatment, Brown v. Gardner, 115 S.Ct. 552 (1994), 
the veteran still has the burden of submitting competent 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible or capable 
of substantiation, that is, he must submit evidence of 
additional disability which came as the result of VA 
treatment. In other words, a person claiming VA benefits must 
meet the initial burden of submitting evidence "sufficient 
to justify a belief in a fair and impartial individual that 
the claim is well grounded." 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  A claim that is well 
grounded is plausible, meritorious on its own, or capable of 
substantiation.  Murphy, 1 Vet. App. at 81; Moreau v. Brown, 
9 Vet. App. 389, 393 (1996). For purposes of determining 
whether a claim is well grounded, the Board presumes the 
truthfulness of the supporting evidence.  Robinette v. Brown, 
8 Vet. App. 69, 77- 78 (1995); King v. Brown, 5 Vet. App. 19, 
21 (1993).

Two discrete types of evidence must be present in order for a 
veteran's claim for § 1151 benefits to be well grounded: (1) 
There must be competent evidence of a 
current disability, usually shown by a medical diagnosis. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); and (2) There must 
be competent evidence of a nexus between the medical 
treatment provided and the current disability. Such a nexus 
must be shown by medical evidence. See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The Board has thoroughly reviewed the evidence of record, as 
summarized above. The Board finds, however, that the veteran 
has not presented evidence of a well grounded claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability caused by treatment rendered by VA during July 
1985, and the claims must be denied.  

As to the issue involving allergies, the Board notes that VA 
records show that he had allergic reactions to certain drugs 
prescribed to him for the treatment of infection such as 
hives and tongue swelling; however there is no showing of any 
permanent disability as a result of these reactions and once 
the medications were discontinued, no adverse effects were 
noted.  Absent a showing of current disability related to the 
allergic reactions, the Board finds the claim to be not well 
grounded.  

As to residuals of infection, the Board acknowledges the 
veteran's complaints of right inguinal pain and a finding of 
a right inguinal hernia on recent VA examination.  However, 
beyond the veteran's own contentions, he has presented no 
competent medical evidence that establishes a nexus, or link, 
between any current disability including a hernia disability 
and any VA medical treatment. See 38 U.S.C.A. § 1151.   No 
examiner has stated that a relationship exists which would 
support a finding of an increase in severity due to VA 
treatment or that the treatment caused the disability.  
Absent a medical finding of a link 

between the VA treatment in July 1985 and the veteran's 
current complaints, the claim is not plausible.  

In reaching these decisions, the Board carefully considered 
the veteran's own statements, however, he is not shown to 
have any medical expertise or training. Thus, his own 
statements, without supporting medical evidence, are 
insufficient to establish that he has allergic reaction 
disability or any current hernia disability that are related 
to VA treatment.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (laypersons are not competent to offer medical 
opinions).  Absent competent medical evidence of a current 
disability or a causal relationship between any current 
disorder and VA hospitalization or medical treatment, the 
veteran has not submitted a well-grounded claim for § 1151 
benefits, and his claims must be denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation under 38 U.S.C.A. § 1151.  Robinette, 8 Vet. 
App. at 77-8.

Finally, the Board considered the doctrine of reasonable 
doubt. However, as the veteran's claim does not even cross 
the threshold of being well-grounded, a weighing of the 
merits is not warranted, and the reasonable doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for irritation of the joints and 
aggravation of arthritis of the back caused by treatment 
rendered at a Department of Veterans Affairs facility in July 
1985 is denied.  

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for an allergic reaction caused by 
treatment rendered at a Department of Veterans Affairs 
facility in July 1985 is denied.  

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of infection caused by 
treatment rendered at a Department of Veterans Affairs 
facility in July 1985 is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

